 1                                UNITED STATES DISTRICT COURT

 2                                          DISTRICT OF NEVADA

 3 Elizabeth Carley,                                         Case No.: 2:16-cv-02227-JAD-BNW

 4                             Petitioner

         v.
 5                                                                Order Granting Extension

 6 Nevens, et al.,                                                       [ECF No. 42]

 7                             Respondents

 8            Respondents move for an extension of time (fourth request), 1 and their request is not

 9 opposed. I grant the motion, but I will likely not extend this deadline further. I understand that

10 the motion for extension is based upon many factors, including counsel’s recent extended

11 medical leave. I note only, however, that where there are competing scheduling demands

12 between cases in this district, counsel ordinarily should seek extension of time in the later-filed

13 case(s), absent extraordinary circumstances. I am seeking to posture this case for final

14 disposition, to the extent possible, before September 30, 2019.

15            Accordingly, with good cause appearing, IT THEREFORE IS ORDERED that

16 respondents’ motion for extension of time (fourth request) [ECF No. 42] is GRANTED.

17 Respondents must file their answer by July 22, 2019. No further extensions of this deadline will

18 be granted absent extraordinary circumstances.

19            Dated: June 12, 2019

20

21                                                             _________________________________
                                                                      ____
                                                                         ____________
                                                                         __          _ _____ ______
                                                               U.S. District
                                                                       tricct Judge
                                                                                 dge Jennifer
                                                                              J dg
                                                                              Ju         iffer A.
                                                                                     Jennif    A. Dorsey
                                                                                                  D
22

23
     1
         ECF No. 42.
